                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEBRA FRAZIER, et al.,               :
                                     :
                  Plaintiff,         :
                                     :
                         v.          :      Civil Action No. 17-5421
                                     :
CITY OF PHILADELPHIA, et al.,        :
                                     :
                  Defendant.         :


                                     ORDER


      AND NOW, this _____ day of ___________, 2018, upon consideration of

Defendants City of Philadelphia, Anthony Boyle, and Raymond Evers’ response to

Plaintiffs’ Motion to Compel discovery responses, it is hereby ORDERED that the

Motion is DENIED.




                                     BY THE COURT:



                                     _________________________
                                     WENDY BEETLESTONE, J.
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEBRA FRAZIER, et al.,                :
                                      :
                   Plaintiff,         :
                                      :
                          v.          :       Civil Action No. 17-5421
                                      :
CITY OF PHILADELPHIA, et al.,         :
                                      :
                   Defendant.         :



DEFENDANTS CITY OF PHILADELPHIA, ANTHONY BOYLE, AND RAYMOND
      EVERS’S RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL


      Defendants City of Philadelphia, Anthony Boyle, and Raymond Evers file this

response to Plaintiffs’ Motion to Compel discovery responses. Defendants

respectfully request that this Court deny Plaintiffs’ motion on the grounds more

fully described in the supporting memorandum of law.


                                                     Respectfully Submitted,

                                                     CITY OF PHILADELPHIA
                                                     LAW DEPARTMENT

Date: December 17, 2018                        BY:    s/ Christopher H. Rider
                                                     Christopher H. Rider
                                                     Divisional Deputy City Solicitor




                                          1
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEBRA FRAZIER, et al.,                 :
                                       :
                   Plaintiff,          :
                                       :
                          v.           :       Civil Action No. 17-5421
                                       :
CITY OF PHILADELPHIA, et al.,          :
                                       :
                   Defendant.          :



DEFENDANTS CITY OF PHILADELPHIA, ANTHONY BOYLE, AND RAYMOND
 EVERS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR RESPONSE TO
     PLAINTIFFS’ MOTION TO COMPEL DISCOVERY RESPONSES


      Defendants City of Philadelphia, Anthony Boyle, and Raymond Evers submit

this Memorandum of Law in support of their amended response to Plaintiffs’ motion

to require that Defendants produce thousands of pages of documents related to

arrests made by the City of Philadelphia Police Department’s Narcotics Bureau

from March 1, 2017 through December 1, 2017. Defendants respectfully request

that this Court deny Plaintiffs’ motion because the documents do not make any

element of Plaintiffs’ claims—First Amendment retaliation and Pa. Whistleblower

retaliation—more or less probable. Instead, Plaintiffs want to use the requested

documents to prove that they were justified in opposing the policy in question. This

is not a relevant use, as the merit of an underlying complaint in a retaliation claim

is immaterial as long as the complaint is made in good faith. Moreover, even if

Plaintiffs were able to articulate a relevant use for the requested documents, the


                                           2
City has demonstrated that the significant burden of producing the documents

would outweigh their speculative evidentiary value. Therefore, this Court should

deny Plaintiffs’ motion.

   I.      RELEVANT FACTUAL SUMMARY

   1. Plaintiffs’ Second Amended Complaint contains two claims: (1) First

        Amendment retaliation; and (2) Pa. Whistleblower Law retaliation. 2nd Am.

        Compl. ¶¶ 49-71.

   2. Both claims are based on the following allegations:

           a. During a March 2017 meeting, Defendants Anthony Boyle and

              Raymond Evers proposed Narcotics Bureau officers obtain relevant

              actionable intelligence by “flipping” arrestees. Id. ¶ 22.

           b. Plaintiffs interpreted this directive to mean that officers were going to

              be expected to create false property receipts for narcotics recovered

              from a flipped arrestee that recorded those narcotics as being

              “recovered on the highway” or “investigative objects.” Id. ¶ 23, 28.

           c. Plaintiffs complained about this proposed operational change

              immediately following the meeting, and Defendants retaliated. Id. ¶¶

              34-44.

   3. Defendants Boyle and Evers both testified at deposition that they intended

        this type of “flipping” to be done only with the express permission of a

        superior officer, an assertion buttressed by the draft Standard Operating

        Procedure for flipping created by Defendant Evers, which required a captain’s



                                            3
   approval for flipping.

4. Plaintiffs now request Defendants produce all property receipts and

   associated preliminary arraignment reports (PARS) and criminal complaints

   produced by the Narcotics Bureau between March 1, 2017, and December 1,

   2017. Pls.’ Supp. Mot. to Compel (Doc. No. 49).

5. The documents requested by Plaintiff almost entirely post-date any protected

   activity.

6. Defendants have timely objected to Plaintiffs’ discovery requests on the

   grounds that the requests covered a voluminous amount of material, and did

   not make any fact at issue in this case more or less probable. Id.

7. Defendants have produced documentation of the four examples of “flipping”

   known to Defendants that were undertaken pursuant to Defendants’

   proposed policy—the same Policy that Plaintiffs protested.

8. To the extent that Plaintiffs are now seeking to obtain evidence of instances

   of flipping, they are instances of the type of unauthorized flipping that

   Defendants’ draft policy was intended to prevent.

9. Since April 1, 2017, through August 31, 2018, the Narcotics Bureau has

   arrested 7,659 individuals and generated 15,249 property receipts for those

   arrests.

      a. Due to the compressed response timeline to Plaintiffs’ motion,

          Defendants were unable to obtain an accurate count of all arrests

          between March 1, 2017, and December 1, 2017. However, as an



                                       4
                estimate based on the accurate numbers provided for the larger time

                frame, the Narcotics Bureau arrested approximately 450 individuals,

                and prepared almost 900 property receipts per month over that period.

                See Narcotics Bureau Arrest Statistics (attached as Ex. A).1

    10. Plaintiffs have requested the property receipts, criminal complaints and

          preliminary arraignment reports (PARS) for each arrest. Because Plaintiffs

          have requested nine months of documents, Defendants estimate that there

          are approximately 8,000 pages of arrest-related documents (assuming that

          the criminal complaint and PARS are one page each, which is almost

          undoubtedly not the case,) and a further 8,000 pages of property receipts.

    II.      ARGUMENT

          Plaintiffs now request an estimated 8,000 property receipts, and 8,000 pages

of arrest-related documents. This Court should deny Plaintiffs’ request because the

information requested is not relevant to their retaliation claims, since, to prove

those claims, they need only to prove they had a good faith basis for their

complaints, and that the retaliation was causally connected to the complaint—the

underlying merit of Plaintiffs’ complaints is immaterial to either factor. Moreover,

the burden of producing the requested documents outweighs any speculative

evidentiary value.



1Defendants are unaware of case law requiring responses to motions to compel to
be supported with affidavits. The attached documentation was prepared by
Narcotics Bureau staff, and, should Plaintiffs question the veracity of the
documentation, the City will provide a corporate designee to testify on how the
statistics were generated.

                                             5
      Parties may move for a court order compelling production in response to

discovery requests. Fed. R. Civ. P. 37(a). “The moving party bears the initial

burden to prove that the requested discovery falls within the scope of discovery as

defined by Rule 26(b)(1).” Wright v. City of Philadelphia, No. 16-5020, 2017 WL

1541516, at *1 (E.D.Pa. April 28, 2017) (citing Williams v. CVS Caremark Corp.,

No. 15-5773, 2016 WL 4409190, at *4 (E.D. Pa. Aug. 18, 2016)). “If the moving

party meets this initial burden, the burden then shifts to the opposing party to

demonstrate that the requested discovery (i) does not fall within the scope of

discovery contemplated by Rule 26(b)(1), or (ii) is not sufficiently relevant to justify

the burden of producing the information.” Id.

      Under Fed. R. Civ. P. 26(b)(1):

      Parties may obtain discovery regarding any nonprivileged matter that
      is relevant to any party's claim or defense and proportional to the
      needs of the case, considering the importance of the issues at stake in
      the action, the amount in controversy, the parties’ relative access to
      relevant information, the parties’ resources, the importance of the
      discovery in resolving the issues, and whether the burden or expense of
      the proposed discovery outweighs its likely benefit. Information within
      this scope of discovery need not be admissible in evidence to be
      discoverable.

      “Proportionality determinations are to be made on a case-by-case basis

using the above listed factors, and ‘no single factor is designed to outweigh

the other factors in determining whether the discovery sought is

proportional.’” Capetillo v. Primecare Medical, Inc., No. 14-2715, 2016 WL

3551625, at *2 (E.D.Pa June 28, 2016) (citing Bell v. Reading Hosp., Civ. No.

13-5927, 2016 WL 162991, at *2 (E.D. Pa. Jan. 14, 2016)).



                                            6
      “To establish a First Amendment retaliation claim pursuant to section 1983,

Appellant must establish three elements: ‘(1) constitutionally protected conduct, (2)

retaliatory action sufficient to deter a person of ordinary firmness from exercising

his constitutional rights, and (3) a causal link between the constitutionally

protected conduct and the retaliatory action.’” Hammond v. City of Wilkes Barre,

628 Fed. Appx. 806, 807 (3d Cir. 2015) (citing Thomas v. Indep. Twp., 463 F.3d 285,

296 (3d Cir. 2006).

      “Under the Pennsylvania Whistleblower Law, ‘[n]o employer may discharge,

threaten or otherwise discriminate or retaliate against an employee…because the

employee…makes a good faith report…to the employer…of wrongdoing or waste.’”

Callaghan v. Haverford Tp., 345 Fed. Appx. 767, 771 (3d Cir 2009) (citing 43 Pa.

Stat. Ann. § 1423(a)).

      Plaintiffs appear to have requested the documentation at issue “to evidence

to the Court (and jury) precisely the widespread problem that Plaintiffs were

refusing to engage (which is why Defendants retaliated).” Pls.’ Mot. to Compel at 5

(Doc. No. 45). Under the controlling caselaw, however, the success or failure of

Plaintiffs’ claims turns on the causal connection between Plaintiffs’ protected

conduct and the alleged retaliation, not the underlying merit of Plaintiffs’

complaints. Nor were Plaintiffs complaining about unauthorized flipping—

Plaintiffs’ complaint makes it plain that their protestations were occasioned by

Defendants’ assertions that they intended to introduce a policy on flipping. In fact,

the policy Plaintiffs protested was intended to eliminate the type of unauthorized



                                           7
flipping of which Plaintiffs are now seeking evidence. In short, Plaintiffs have not

articulated how the requested documentation makes any fact at issue in the case,

such as the existence of a causal connection between their protected activity and

any retaliation, more or less probable.

       Even if Plaintiffs had shown that the requested documents were probative on

a fact at issue in this case, the burden of producing the documents would outweigh

any potential evidentiary value. Plaintiffs are requesting at minimum, 8,000

property receipts, and a further 8,000 pages of arrest-related documents. First, to

produce the documents in question, Defendants would have to identify the relevant

control numbers, enter them into the database, and retrieve the relevant

documents. They cannot, to counsel’s knowledge, “batch-print” all relevant

documents. Locating and printing responsive documents would, therefore, impose

significant burdens on City personnel.

       Even if Defendants were able to easily batch-print those documents from a

database, Defendants would still be obligated to review and redact personally-

identifying information prior to producing any such documents. The review,

redacting, and production of more than 16,000 pages of documents would, again,

create a significant burden on the part of the City, particularly in light of the

limited time left in this case.

       Plaintiffs have offered cited several cases for the proposition that Defendants

may not hide behind the burden of producing evidence to avoid their discovery

obligations. This is true where the evidence sought is relevant or probative. As



                                           8
discussed above, despite Plaintiffs’ conclusory assertions to the contrary, Plaintiffs

have failed to explain how the requested documents would make any fact at issue

more or less likely to be true.

      Therefore, because Plaintiffs have failed to articulate a relevant, probative

purpose for the requested documents, and the City has demonstrated that the

burden of producing such documents vastly outweighs any speculative probative

value, this Court should deny Plaintiffs’ motion to compel.

VI.   CONCLUSION

      Defendants City of Philadelphia, Anthony Boyle, and Raymond Evers

respectfully request that this Honorable Court deny Plaintiffs’ Motion to Compel.



                                                       Respectfully Submitted,

                                                       CITY OF PHILADELPHIA
                                                       LAW DEPARTMENT

Date: December 17, 2018                          BY:     s/ Christopher H. Rider
                                                       Christopher H. Rider
                                                       Divisional Deputy City Solicitor
                                                       Pa. Attorney ID No. 307265
                                                       City of Philadelphia Law Dept.
                                                       1515 Arch St., 16th Fl.
                                                       Philadelphia, PA 19102
                                                       (215) 683-5082
                                                       christopher.rider@phila.gov




                                           9
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DEBRA FRAZIER, et al.,                 :
                                       :
                   Plaintiff,          :
                                       :
                          v.           :      Civil Action No. 17-5421
                                       :
CITY OF PHILADELPHIA, et al.,          :
                                       :
                   Defendant.          :



                           CERTIFICATE OF SERVICE


      I hereby certify that on the date below, the foregoing Response to Plaintiffs’

Motion to Compel and Memorandum of Law has been filed electronically and is

available for viewing and downloading.



                                                     Respectfully Submitted,

                                                     CITY OF PHILADELPHIA
                                                     LAW DEPARTMENT

Date: December 17, 2018                        BY:    s/ Christopher H. Rider
                                                     Christopher H. Rider
                                                     Divisional Deputy City Solicitor
